                Case 1:20-cv-00498-ADA Document 22 Filed 05/08/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
JEANNETTE J. CLACK               WESTERN DISTRICT OF TEXAS                                  PHILIP J. DEVLIN
  CLERK OF COURT                       501 West 5th Street, Ste. 1100                        CHIEF DEPUTY
                                            Austin, TX 78701
                                               May 8, 2020




     RE: Proven Networks, LLC v. Amazon.com, Inc. et al
         1:20-CV-498-ADA, Formerly Case No. 6:20-CV-266-ADA

     Dear Counsel:

     This is to advise you that the above captioned case has been transferred from the Western
     District of Texas, Waco Division, and filed in this office on May 8, 2020.

     The case has been given case number 1:20-CV-498-ADA and assigned to the Honorable Alan D.
     Albright. It is requested that all future pleadings reflect the case number assigned in this court
     and that they be filed in the Office of the Clerk at the above address.

     Please be sure to review the Local Rules for the Western District of Texas, standing orders for
     the Austin Division, and the Administrative Policies and Procedures for Electronic Filing. The
     E-Filing and E-Noticing Registration Form and various other forms are available on our
     website www.txwd.uscourts.gov.

     If you have any questions regarding the above information, please do not hesitate to call our
     office at (512) 916-5896.

     Sincerely,



     Deputy Clerk/CJ
